DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's amendment filed on 3/8/2021 has been entered.  Claims 4 and 5 have been amended.  Claims 1-2 and 4-5 are still pending in this application, with claims 1 and 5 being independent.  The Abstract has been amended and is acceptable, the previous objection has been withdrawn accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 2015/0185396, hereinafter Takagi).

In regards to claim 1, Takagi discloses in Figures 1(b) and 7, A display device (1) comprising: a light guide plate (20) configured to display at least one pattern (A), the light guide plate being made of a transparent material and including at least one incident surface (20a); a plurality of light sources (10, corresponding to L1-L4, see Fig. 7) configured to emit light beams having different colors (Par. [0068]), the plurality of light sources being disposed to be opposed to any one of the at least one incident surface (10 opposed to 20a, see Fig. 1(b)); and a controller configured to control turn-on and turn-off of the plurality of light sources according to turn-on control information designating at least one light source to be turned on among the plurality of light sources (Par. [0042], noting the presence of an OFF state for the light source, there must be in turn be an on-state of which both must be carried out by a controller), wherein the light guide plate (20) includes a plurality of prisms (21a, 21b) that are arrayed along the pattern (A) on one surface of the light guide plate and reflect the light beams emitted from the plurality of light sources (L1-L4) and incident on the light guide plate from the incident surface (20a) such that the light beams exit from the other surface of the light guide plate (20b), wherein arrangement 

In regards to claim 2, Takagi discloses in Figures 1(b) and 7, the turn-on control information further includes a parameter designating emission luminance of each of the at least one light source to be turned on (such a parameter is additionally included in the on state of said light sources which will each have a designated emission luminance in said on state).

In regards to claim 4, Takagi discloses in Figures 1(b) and 7, the plurality of patterns (those of A, a1-a3, see Fig. 7) include a first sub-pattern having a first color when each of the plurality of light sources is turned on (a1 not within the a3 range, see Fig. 7) and a second sub-pattern having a second color when each of the plurality of light sources is turned on (a2 not within the a3 range, see Fig. 7), according to the first color (L1), the arrangement density of the prisms arrayed along the first sub-pattern and reflecting the light beam from each light source among the plurality of prisms is set for each of the plurality of light sources (see Fig. 7), and according to the second color (L2), the arrangement density of the prisms arrayed along the second sub-pattern and reflecting the light beam from each light source among the plurality of prisms is set for each of the plurality of light sources (see Fig. 7).

In regards to claim 5, Takagi discloses in Figures 1(b) and 7, a game machine (Par. [0130-0132]) comprising: a game machine body (Par. [0132]); and a display device (1) provided on a surface of the game machine body on a side opposed to a player (Par. [0132], noting the player could be on any side of the machine, and is outside the scope of the invention), wherein A display device (1) comprising: a light guide plate (20) configured to display at least one pattern (A), the light guide plate being made of a transparent material and including at least one incident surface (20a); a plurality of light sources (10, corresponding to L1-L4, see Fig. 7) configured to emit light beams having different colors (Par. [0068]), the plurality of light sources being disposed to be opposed to any one of the at least one incident surface (10 opposed to 20a, see Fig. 1(b)); and a controller configured to control turn-on and turn-off of the plurality of light sources according to turn-on control information designating at least one light source to be turned on among the plurality of light sources (Par. [0042], noting the presence of an OFF state for the light source, there must be in turn be an on-state of which both must be carried out by a controller), the light guide plate (20) includes a plurality of prisms (21a, 21b) that are arrayed along the pattern (A) on one surface of the light guide plate and reflect the light beams emitted from the plurality of light sources (L1-L4) and incident on the light guide plate from the incident surface (20a) such that the light beams exit from the other surface of the light guide plate (20b), arrangement density of the prisms that reflect the light beam from the light source among the plurality of prisms is set for each of the plurality of light sources according to color of the pattern when each of the plurality of light sources is turned on (Par. [0079]), and wherein the turn-on control information further designates order in which each of the plurality of light sources becomes the at least one light source to be turned on (the controller is at least able to activate/deactivate all light sources, as the “order” is not described, turning the light sources on/off is considered the .

Response to Arguments







Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of Claims 1-2 and 4-5 under 35 U.S.C. 102(a)(1) as being anticipated by Takagi, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically a controller configured to control turn-on and turn-off of the plurality of light sources according to turn-on control information designating at least one light source to be turned on among the plurality of light sources; and wherein the turn-on control information further designates order in which each of the plurality of light sources becomes the at least one light source to be turned on, and the color of the pattern changes according to the order.
First, to reiterate from the rejection above, Takagi discloses a controller configured to control turn-on and turn-off of the plurality of light sources according to turn-on control information designating at least one light source to be turned on among the plurality of light sources (Par. [0042], noting the presence of an OFF state for the light source, there must be in turn be an on-state of which both must be carried out by a controller) and wherein the turn-on control information further designates order in which each of the plurality of light sources becomes the at least one light source to be turned on (the controller is at least able to activate/deactivate all light sources, as the “order” is not described, turning the light sources on/off is considered the order as claimed), and the color of the pattern changes according to the order (if the lights are off, the color will have changed accordingly).
To elaborate, while the Examiner does acknowledge that Takagi does not specifically call out a controller, one of ordinary skill would appreciate that this is not an office light fixture but rather, a “light   emitting apparatus 1 is suitably provided in an amusement machine such as a  pachinko machine or a 
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Additionally, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896